Citation Nr: 0426822	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-26 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer as 
secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for arthritis, multiple 
joints.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1962 to September 
1990, and retired with nearly 30 years of active military 
service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In April 2004 the veteran provided oral testimony before the 
undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you, the 
veteran, if further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in September 2003.

The veteran contends that he has prostate cancer because he 
was exposed to ionizing radiation in service.  He contends 
that, as part of his military duties, he checked missiles 
with nuclear warheads.  He has provided statements from 
fellow service members, including from an individual above 
him in the chain of command.  These statements support his 
contentions.  He and his fellow service members all state 
that the individuals who checked the nuclear warheads did not 
wear monitoring badges, but, nevertheless, there was some 
radiation exposure.  

The veteran has been diagnosed as having prostate cancer.  
Prostate cancer is a disorder which may be presumed service-
connected under certain circumstances, under the provisions 
of 38 C.F.R. § 3.311 (2003).  To consider service connection 
under section 3.311, the evidence must show the following: 
(1) the veteran was exposed to ionizing radiation in service; 
(2) he subsequently developed a radiogenic disease; and (3) 
such disease first became manifest within a period specified 
by the regulations.  Further factual development as to the 
veteran's possible exposure to ionizing radiation is 
required, to include obtaining more detailed personnel 
records to determine whether those records document that his 
military occupational duties included checking nuclear 
warheads, and, if so, further information as needed to obtain 
a dose estimate, such as information from the service 
department, may also be required.  Referral of the claim to 
VA's Under Secretary for Health, who, by regulation, is 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies, may also be 
required.  38 C.F.R. § 3.311(a)(2)(iii).


At his April 2004 hearing, the veteran testified that he 
believed several incidents of his active service, including 
the occasionally intensive physical labor and exposure to the 
elements, caused or accelerated the onset of arthritis.  He 
also contends that mechanical back pain, which was diagnosed 
in 1992, less than two years after his service discharge, 
actually was the earliest symptoms of degenerative joint 
disease, or caused or accelerated the onset of degenerative 
joint disease, and was present during his service or within 
one year following his service discharge.  Further 
development of the medical evidence, including VA 
examination, is required to address these contentions.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC or RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations, especially obligations 
described I guidelines issued after this 
BVA Remand, have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  




Although the veteran has been advised of 
the evidence and information necessary to 
substantiate each of his claims and has 
been informed as to whether he or VA 
would bear the burden of producing or 
obtaining necessary evidence or 
information currently associated with the 
file, and of the appropriate time 
limitation within which to submit any 
evidence or information, the veteran 
should again be advised of this 
information as development directed in 
this Remand proceeds.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

3.  The VBA AMC should request the 
veteran's complete personnel and 
administrative records, including 
personnel evaluations, which might 
reflect his assigned duties, especially 
during the 1970's, from the National 
Personnel Records Center (NPRC), or any 
other appropriate service department 
agency.  

Following the completion of the above 
development, the VBA AMC should determine 
whether any additional development of the 
veteran's ionizing radiation claim is 
required under 38 C.F.R. § 
3.311(a)(2)(iii) (2003). 

4.  The VBA AMC should ask the service 
department to provide a description of 
the duties of MOS 15B4O, 15B4N, 15B4H, 
during the time period identified as 
relevant by the veteran, 1970 to 1974.  


The service department should be asked to 
verify whether there were nuclear 
warheads at the location to which the 
veteran was assigned during that period 
of time, and the service department 
should be provided with a copy of the 
veteran's official duty assignment list, 
as provided by NPRC, and personal 
performance evaluations during the 
relevant time period, as well as any 
additional documents obtained during the 
course of this Remand that might be of 
assistance to the service department in 
making this determination.

5.  The veteran should again be asked to 
identify the period of time during which 
he was assigned to a unit with nuclear 
warhead responsibilities.  Using the 
information provided by the veteran and 
any relevant information obtained from 
the veteran's personnel evaluations or 
other personnel records obtained during 
the course of this Remand, the relevant 
period during which exposure to ionizing 
radiation may have occurred should be 
identified.

6.  The VBA AMC should ask the United 
States Armed Services Center for Unit 
Records Research (CURR) to provide any 
unit history available for the unit to 
which the veteran was assigned during the 
relevant time period, to include the 
units to which the veteran was assigned 
during 1972 to 1974 at a minimum, to 
include B Battery, 3/81stFA, Korea, or 
its higher level command, if no unit 
history is available, especially any 
history related to nuclear warheads.

7.  The VBA AMC should ask the veteran if 
he has obtained treatment at any VA 
facility since his service discharge, 
and, if so, those records should be 
obtained.  

He should also be requested to identify 
any non-VA medical care providers who 
have treated him for prostate cancer or 
arthritis since April 2004, and to 
identify any records of treatment since 
his service discharge which are not 
already associated with the claims file.  
He should complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  
Identified private treatment records 
should be requested directly from the 
healthcare providers.

8.  The VBA AMC should afford the veteran 
another opportunity to submit any 
evidence of the etiology or onset of 
arthritis or prostate cancer, including 
such records as medical examinations or 
treatment records for employment, 
retirement, or disability purposes, 
statements from individuals, co-workers, 
supervisors, or others who may have 
observed symptoms of disability, or other 
types of relevant evidence.  In any 
event, the veteran should be specifically 
asked to provide or identify any evidence 
in his possession or which he is aware 
may be available that pertains to the 
claim.

9.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

10.  The veteran should be afforded a VA 
special orthopedic examination by an 
orthopedic surgeon or other appropriate 
available medical specialist including on 
a fee basis if necessary, and any other 
specialty examination deemed necessary, 
to ascertain whether any arthritis found 
present is related to service on any 
basis.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conducting and completing any 
directed examination(s).  The examiner 
must annotate the examination report(s) 
that the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that any 
arthritis found on examination is related 
to service on any basis, or if 
preexisting service, was aggravated 
thereby?  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

11.  If there is objective evidence to 
support the veteran's contention that he 
participated in inspection of armed 
nuclear warheads, the evidence should be 
submitted to VA's Under Secretary for 
Benefits for an opinion to determine 
whether it is at least as likely as not 
that the veteran's prostate cancer 
resulted from exposure to radiation in 
service, or whether there is no 
reasonable possibility that the veteran's 
disease resulted from radiation exposure 
during service, in accordance with 38 
C.F.R. § 3.311(c).  


A review of the veteran's entire claims 
file should be undertaken, and a 
discussion of the facts and the medical 
principles involved would be of 
assistance.  In addition, a complete 
rationale for all opinions and 
conclusions expressed should be provided.  
See Wandel v. West, 11 Vet. App. 200, 205 
(1998) (absent competent evidence of 
radiation exposure, the VA is not 
required to forward a claim to the VA 
Under Secretary for Benefits).

12.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

13.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for prostate cancer 
claimed as secondary to radiation 
exposure, and for arthritis of multiple 
joints.


If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection, and may result in their denial.  
38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


